          Case 2:19-cv-02618-JAR Document 2 Filed 08/23/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                         DISTRICT OF KANSAS

                            JUDGMENT IN A CIVIL CASE


SANTOS CASTILLO-QUINTANA,

                                 Petitioner,
                                               CASE NO. 17-CR-20043-JAR-03
v.                                             CIVIL NO. 19-CV-2618-JAR-JPO

UNITED STATES OF AMERICA,

                                 Respondent.

( )    JURY VERDICT. This action came before the Court for a trial by jury. The
       issues have been tried and the jury has rendered its verdict.

( x)   DECISION BY THE COURT. This action came before the Court. The issues
       have been considered and a decision has been rendered.


IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order Dismissing

Petitioner Santos Castillo-Quintana’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence filed in 17-20043-JAR-3 (Doc. 211), Defendant’s Motion to

Vacate Under 28 U.S.C. § 2255 (Doc. 177) is hereby dismissed. Petitioner is denied a

Certificate of Appealability.

       IT IS SO ORDERED

       Dated:     August 23, 2021


                                        TIMOTHY M. O=BRIEN, CLERK

                                        s/Bonnie Wiest
                                       Deputy Clerk
